DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (U.S. Pub. No. 2018/0309159A1, already of record) in view of Suguro et al. (hereinafter “Suguro”) (WO 2014/007026A1; see English machine translation).
Regarding claims 1-6, 14 and 17-25, Hori teaches a lithium ion secondary battery 100 in which an electrode body 20 and a nonaqueous electrolyte are accommodated in a battery case (see paragraph 24).  The electrode body 20 is a wound electrode body 20 in which an elongated positive electrode 50, an elongated negative electrode 60, and an elongated separator 70 are laminated and wound in a longitudinal direction (see paragraph 25).  
An initial charging process may be performed on the battery assembly in which charging is performed at a constant current of about 0.1C to 10C until a voltage between the terminals reaches a predetermined voltage.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
After the initial charging process ends, a discharging treatment may be performed at a current value that is substantially the same as a charging rate during the constant current charging (see paragraph 35).  Absent a teaching of a rest period between the initial charging process and the discharging treatment, it is assumed that they me performed consecutively with no rest occurring between them.
Hori teaches that the negative electrode includes a negative electrode active material, wherein various materials that can be used as a negative electrode active material of a lithium ion secondary battery can be used without particular limitation (see paragraph 32).
Hori is silent as to an electrochemically active material having at least 20% to about 100% by weight of silicon.
Suguro teaches a negative electrode active material for a lithium ion secondary battery comprising silicon and a carbon material capable of intercalating and deintercalating lithium ions (see paragraphs 1, 24 and 26).  In a composite of silicon and carbon, silicon is preferably present in an amount of 5% my mass or more and 90% by mass or less (see paragraph 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a composite of silicon and carbon as the negative electrode active material of Hori as taught by Suguro because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claim 7, given that Hori teaches that constant current charging may be performed at a range of from 0.1C to 10C, one of ordinary skill in the art would expect the duration of charging to vary accordingly, including lengths of time between 3 and 60 minutes.
Regarding claims 8-13, Hori teaches that charging may be performed at a charging rate of ⅓C or less until at least the SOC reaches 20% from when charging starts.  Charging may be then performed at a constant current of about 0.1C to 10C until a voltage between terminals reaches a predetermined voltage, and additionally charging may be performed at a constant voltage until the SOC becomes about 60% to 100% (see paragraph 35).  Thus, it is understood that the constant current charging of about 0.1C to 10C may be performed from a SOC of 20% to a SOC of less than 60%, depending on the predetermined voltage value.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 15, Hori teaches that constant current charging may be performed until a voltage between the terminals reaches a voltage of, for example, 4.3 V to 4.8 V.
Regarding claim 16, absent a teaching of a lithium plating, it is assumed that the initial charging process of Hori is performed with substantially no lithium plating. 
Regarding claim 27, Hori teaches that the negative electrode active material may be applied to a negative electrode current collector (see paragraph 32).
Regarding claim 28, Hori teaches that the positive electrode active material may include LiNixMeYMn2-x-yO4, wherein Me may be Co (see paragraph 13).
Regarding claim 29, Hori teaches that the negative electrode may include graphite (see paragraph 32).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hori and Suguro as applied to claims 1-25 and 27-29 above, and further in view of Park et al. (hereinafter “Park”) (CN 105359304A; see English machine translation).
Regarding claim 26, Hori and Suguro are silent as to a self-supported composite structure.
Park teaches a silicon-carbon composite anode for a lithium ion secondary battery, wherein the silicon-carbon composite anode is a self-supporting structure (see paragraphs 50 and 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a self-supporting composite anode as taught by Park in the lithium ion secondary battery of Hori and Suguro because Park teaches that by eliminating the need for a current collector, a battery may be produced with lower cost due to simpler fabrication (see paragraph 47). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727